Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 as filed March 29, 2021 are pending and under consideration.

Specification
The disclosure is objected to because of the following informalities: 
Abstract:  “[0039]” should be deleted.  
Appropriate correction is required.

The use of the trademarks such as Dermablend (e.g., paragraph [0004]) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the components of claims 1-10 and the components of claims 11-19 are not disclosed.  
There is no disclosure of a plurality of particles of about 100 to 500 nm in the combination as required by claim 1, rather, the only disclosure of particles of about 100 to 500 nm is in paragraph [0018] which is specifically drawn to titania and zinc oxide (which are also UV attenuating compounds and metal oxide pigments) and to the iron oxide pigments (which are also the skin matching color).   There is also no disclosure of UV attenuating compounds per se.
There is also no disclosure of the plurality of particles formed in the combination as required by claim 11, rather, the only disclosure of the emulsions is in item g) at page 8 which makes clear that the emulsion is the carrier for titania and zinc oxide   There is also no disclosure of UV attenuating compounds per se.
	Amendment of the specification to provide ipsis verbis support for the originally filed claims is not considered new matter because the originally filed claims are part of the original disclosure.

Claim Objections
Claims 6-8, 10 and 16-18 are objected to because of the following informalities: 
Claims 6-8, 16-18:  a comma should be inserted after the preamble consistent with the formatting of the other dependent claims. 
Claims 8 and 18:  “that are” should presumably recite “that is” because “compound” is singular.
Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 63/002,941, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose the emulsions or the liquid carrier of claims 11-19.  
The earliest date available to these claims is February 12, 2021.      

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1-10 recite(s) a nature-based composition comprising an ointment, particles of about 100 to 500 nm, a matrix with a color, a UV-attenuating compound, and metal oxide particles inclusive of titania, zinc oxide or/and iron oxide.  The oxides may be present in circumscribed amounts.  Because it is clear from the specification that the particles, the color and the UV-attenuating compound are also titania, zinc oxide or/and iron oxide, and it is clear from the specification that the ointment, the matrix and the carrier are all the same structure, the compositions encompass combinations of natural products.
This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  Although the claims are drafted using broad, functional language a high level of generality, the compositions claimed encompass combinations of natural products and there is no evidence of record that the combinations possess any new structural or functional properties, e.g., that the claimed combination is more than the sum of its parts or is markedly different than what is found in nature.  Claims 11-19 are not included in this rejection because even though emulsions are naturally occurring structures (e.g., milk), the recitation of a combination of natural products which are formulated into an emulsion is generally considered to amount to more than a natural product.
The rationale for this determination is explained below:  as per the Patent Subject Matter Eligibility Guidance and MPEP 2106.04(b)-(c), nature-based products that (i) are naturally occurring or (ii) are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart fall within an exception (law of nature or natural phenomena).  Compositions, or combinations of naturally occurring nature-based products, are not patent eligible even if the combination itself is not naturally occurring absent the presence of markedly different characteristics in structure, function and/or other properties.  Non-limiting examples of markedly different characteristics include biological or pharmacological functions or activities; chemical and physical properties; phenotype; and structure and form.  This conclusion finds support in Funk Brothers Seed Co. v Kalo Inoculant Co., 33 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S.Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way."  See also Example 30 of the Life Sciences Examples of May 6, 2016 in which man-made mixtures/combinations of natural products present in prescribed amounts/ranges are deemed ineligible under the “product of nature" exception in view of Funk Brothers and in view of Myriad.  	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 recites a second UV-attenuating compound in the plurality of metal oxide pigment particles, however, the plurality of metal oxide pigment particles of claim 1 does not comprise a first UV-attenuating compound.  Claim 6 also recites the second UV-attenuating compound is incorporated into said matrix, however, the plurality of claim 1 is within a carrier, not the matrix.  Because claim 6 appears to contradict or/and omit the limitations of claim 1, it is unclear how the second-UV attenuating compound of claim 6 is related to the composition of claim 1.
Claim 7 recites the plurality of metal oxide pigment particles comprises compounds that are incorporated into said matrix, however, the plurality of claim 1 is within the carrier, not the matrix.  It is unclear how the compounds of claim 7 are related to the composition of claim 1.
Claims 8 and 18 recite said skin protective ointment compounds.  There is insufficient antecedent basis for this limitation in these claims.
Claim 10 recites percentages without providing a basis for the determination thereof, e.g., by weight, and the specification fails to remedy the ambiguity because no basis is disclosed (e.g., pages 12-15).
Claim 10 recites the component has a composition of circumscribed amounts of oxides, however, claim 1 from which claim 10 depends recites the component is an ointment formula comprising various components.  It is unclear how the component of claim 10 is related to the component of claim 1.
Claims 12-18 recite the plurality of metal oxide pigment particles.  There is insufficient antecedent basis for this limitation in these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krzysik et al. (US 2005/0058669, published March 17, 2005) in view of Ross et al. (US 2012/0225106, published September 6, 2012) and Kawasaki et al. (US 2011/0318286, published December 29, 2011).
	Krzysik teach an ointment (matrix, carrier) comprising a particulate material such as zinc oxide (title; abstract; claims).  The particulate material (plurality of particles) has a size of about 0.001 to 150 microns (about 1 to 150,000 nm) (paragraph [0035]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  The particulate material may provide benefits inclusive of coloration (skin matching), opacification (concealing) or/and skin coverage (skin matching) (paragraph [0035]).  The particulate material includes inorganic pigments such as red iron oxide, yellow iron oxide or/and brown iron oxide (skin matching) and other materials such as titanium dioxide or/and zinc oxide (UV-attenuating, concealing) (paragraph [0036]), as required by instant claims 2-8 and 12-18.  The particulate material is present in an amount from about 0.1 to about 35 wt% (paragraph [0035]).  The particulate material is suspended in the ointment having a viscosity of about 50 to 50,000 cPs (liquid) (paragraphs [0009], [0033]-[0034]).
	The ointment comprises an emollient such as petrolatum (paragraphs [0010]-[0014], [0026]; Examples).
	The ointment may further comprise optional components such as antibiotics (medicated ingredient) (paragraphs [0010]-[0015], [0040]), as required by instant claims 10 and 19.  The ointment may further comprise optional components such as surfactants or/and emulsifiers to emulsify or disperse one or more components in the ointment (emulsion) (paragraphs [0015], [0037]).  The ointment may further comprise optional components such as sunscreens (UV-attenuating) (paragraphs [0015], [0040]).  
	Krzysik do not specifically teach 30 to 40% titania, 10 to 20% zinc oxide, 0.5 to 4% yellow iron oxide, 0.5 to 2% red iron oxide and 0.5 to 10% brown iron oxide as required by claim 10.
These deficiencies are made up for in the teachings of Ross and Kawasaki.
	Ross teach personal care compositions with suspended metal oxides selected from the group consisting of titanium dioxides, zinc oxides or/and iron oxides (title; abstract; paragraphs [0036]-[0044]; claims, in particular claim 3).  Titanium oxides and zinc oxides are UV absorbers and are often used in combination (paragraph [0003]).  When the metal oxide functions as a UV absorber, the metal oxide is added at 2 wt% or more, at 7 wt% or more (paragraph [0044]).  Zinc oxide is also known to demonstrate antibacterial, antifungal and antiyeast activity (paragraphs [0003], [0019], [0040]).  Zinc oxide may be present at 10 wt%, 15 wt% or even 40 wt% (paragraph [0045]).  
	Kawasaki teach SPF enhanced color bulk powders suitable for cosmetic applications (title; abstract; claims).  The powders may comprise pigments of different shades and may comprise a mixture of different pigments (paragraphs [0045], [0056], [0065]-[0068]).  Pigments include inorganic pigments such as white titanium dioxide pigments or/and zinc oxides (paragraph [0066]).  Other inorganic pigments include iron oxides including yellow, red, brown, green and black (paragraph [0066]).  Table 10 demonstrates the impact of combinations of iron oxides on the final shade of the formulation; the amount of the individual iron oxide, e.g., red iron oxide, ranges from 0.8% to 6%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particulate material of the ointment of Krzysik to comprise combinations of titanium dioxide and zinc oxide as taught by Ross in order to reap the expected benefit of UV absorption.  It would have been obvious to one of ordinary skill in the art to include the titanium dioxide and the zinc oxide in amounts of 2 wt% or more as taught by Ross because this amount is suitable for when the metal oxide functions as a UV absorber.  It would have been obvious to one of ordinary skill in the art to include the zinc oxide in amounts of 10 wt% or 15 wt% or even 40 wt% as taught by Ross in order to reap the expected benefit of antibacterial, antifungal and antiyeast activity.  There would be a reasonable expectation of success because the particulate material of the ointment of Krzysik may comprise titanium dioxide or/and zinc oxide and because Krzysik embrace the inclusion of sunscreens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particulate material of the ointment of Krzysik or/and the UV absorbing ointment of Krzysik in view of Ross to comprise combinations of iron oxides inclusive of yellow, red, brown, green and black as taught by Kawasaki in order to adjust the color of the composition.  It would have been obvious to one of ordinary skill in the art to include a given iron oxide, e.g., red iron oxide in amounts of 0.8 to 6% as taught by Kawasaki because exemplify the effect of changes of the amounts of a given iron oxide on the final shade of the formulation.  There would be a reasonable expectation of success because the particulate material of the ointment of Krzysik may comprise pigments such as red, yellow or/and brown iron oxide and because Krzysik embrace the inclusion of said particulates as a means of coloration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Filmmove studio barrandov (GB 1,128,312) teaches an ointment base comprising liquid paraffin (petrolatum), titanium dioxide and ochre.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619
/ILEANA POPA/Primary Examiner, Art Unit 1633